Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/576,483 filed on 01/11/21.  Claims 1-20 are pending and have been examined.
Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive.
A)	Applicant asserts on P.7 that “The Office Action cites Macrae as disclosing a second selection from a user device. In particular, the Office Action cites Macrae' s discussion of a remote control with cursor keys as teaching the second selection of the claims. See Office Action, p. 3. Applicant respectfully submits neither the cited portion of Macrae nor any portion of any reference can be said to disclose, teach, or suggest "wherein the second selection is a user input associated with one or more of a feature, a state, and a designation" as recited in the independent claims…”
	In response, the Examiner respectfully disagrees. Macrae teaches a multitude of inputs that can be made by the user. Where user can make one input after the other. Paragraph 0074 teaches using cursor keys to navigate on-screen menus. Paragraph 0075 teaches OK key to select on-screen options, and menu button to display program guide. Paragraph 0076-0079 teaches a plurality of other buttons that effect different corresponding operations. Paragraph 0114 teaches additional options that allow user to add program to favorites list, schedule a recording, request additional information, etc. 
	As can be seen, including, but not limited, to the paragraphs cited in Macrae. A first selection can be interpreted as any multitude of inputs that are available to the user. Such as navigating a program guide using cursor keys, enabling the user to interact with program listings. Additionally, after the first input/selection, user(s) are able to perform additional inputs, second selections user inputs, such as selecting option(s) to add programs to favorite list, schedule a recording, request additional information, setting a reminder, setting an alert, for the particular program. 
	Since Applicant has not further defined/narrowed what constitutes a feature, state, and designation, it does not preclude under broadest reasonable interpretation, where second selection is user input associated with adding the program to favorite list, scheduling a recording, setting a reminder, setting an alert, etc. Which meets at least, but not including the interpretation of associated with a designation, where the program based on user input is designated as favorite, a recording, reminder, alert, etc.
B)	Applicants also assert on P.7, that “The Office Action cites Macrae as disclosing a badge. In particular, the Office Action cites Macrae' s discussion of icons shown on tv listings as teaching the badge of the claims. See Office Action, p. 3. Applicant respectfully submits neither the cited portion of Macrae nor any portion of any reference can be said to disclose, teach, or suggest "associating a badge with the item" as recited in the independent claims. For this reason, the rejections under§ 102 should be withdrawn.”

C)	Applicants assert on P.7 that “As a third example, no cited reference discloses, teaches, or suggests "determining the item of content or content source is a live TV program or content source; and in response to determining the item of content or content source is a live TV program or content source, storing badge in an EPG database" as recited in the independent claims. For this reason, the rejections under§ 102 should be withdrawn.”
	Please see Examiner’s Office Action below, where limitation(s) are taught by Macrae in view of Lee.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 10-12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macrae et al. (US 2005/0015803) in view of Lee (US 2007/0050813).
Consider claims 1, 11, and 16, Macrae teaches a method for associating badges with content, a computer program product comprising: a non-transitory computer readable storage medium having instructions stored thereon, the instructions configured, when executed by a processor, to cause the processor to execute a method, and an intelligent television (Fig.17, Paragraph 0136; Fig.7, Paragraph 0090) comprising:
a display (display 114-Fig.7, Paragraph 0090);

a processor in communication with the memory and the display, where the processor (processing circuitry 110-Fig.7, Paragraph 0090) is operable to:	
receive a first selection from a user device, wherein the first selection is associated with an item of content or a content source; receiving a second selection from the user device, wherein the second selection is a user input (Paragraph 0074 teaches a remote control having cursor keys 82 that may be used to navigate on-screen menus. Cursor keys 82 may be used to position an on-screen cursor, indicator, or highlight to indicate interest in a particular option or other item on a screen displayed by the interactive television application. Paragraph 0075 teaches an OK key 84 that may be used to select on-screen options that the user has highlighted. Paragraph 0076 teaches keys 74 include a record key 86 for initiating recordings. Menu button 88 may be used to direct display of interactive television program guide application. Paragraph 0076-0079 teaches a plurality of other buttons that may affect different corresponding operations. Paragraph 0092 teaches an interactive television program guide having various interactive television program guide interface screens to assist a user in selecting television programs. Paragraph 0114 teaches information window 932 may include additional options and information associated with the selected program. Additional options may allow user to add program to favorites list, schedule a recording of the program, request additional information, etc. Additional information relating to select program may include indication of the progress of the selection program, e.g., a progress bar. Fig.17, Paragraph 0138-User may user remote control to navigate, highlight, select different interface screens and options, in different orders of access) associated with one or more of a feature, a state, and a designation (Paragraph 0138 teaches flash icon may inform the user that user has set an alert corresponding to the selected listing. Paragraph 0139 teaches reminder icon may indicate that the user has set a reminder for the program. Paragraph 0140 teaches favorite icon may indicate that the user has set the program as a favorite. Paragraph 0114 teaches information window 932 may include additional options and information associated with the selected program. Additional options may allow user to add program to favorites list, schedule a recording of the program, request additional information, etc.);
in response to the first and second selections, associate a badge with the item of content or the content source, wherein the badge comprises visual indicia, wherein the visual indicia indicates the item of content or the content source is associated with the one or more of the feature, the state, and the designation (Fig.17, Paragraph 0136 teaches some listings may contain icons, such as, a television icon, a flash icon, a reminder icon, a favorite icon, or any other suitable icons. Paragraph 0138 teaches flash icon may inform the user that user has set an alert corresponding to the selected listing. Paragraph 0139 teaches reminder icon may indicate that the user has set a reminder for the program. Paragraph 0140 teaches favorite icon may indicate that the user has set the program as a favorite. Paragraph 0114 teaches information window 932 
determine the item of content or content source is a live TV program or content source; and in response to determining that the item of content or content source is a live TV program or content source, store the badge (Paragraph 0009 teaches providing user with opportunity to designate at least one type of available real-time content as a preferred real-time content type. Paragraph 0138 teaches flash icon may inform the user that the user has set an alert for one or more of the teams corresponding to the selected listing. Paragraph 0195 teaches user may designate Boston Celtics basketball team, business news, weather warnings, etc as a preferred real-time content type, by selecting a “Flash” icon. Paragraph 0196 teaches user may select one or more preferred real-time content types. Paragraph 0202 teaches program guide displaying real-time listings, allowing user to tune to a channel currently broadcasting the content. Paragraph 0114 teaches information window 932 may include additional options and information associated with the selected program. Additional options may allow user to add program to favorites list, schedule a recording of the program, request additional information, etc. Fig.3, Paragraph 0062 teaches storing storage devices used by set-top box for executing applications, backing up data, supporting databases, etc. Paragraph 0069 User may access different options pertaining to different programs, including real-time content, where based on user input, an icon may be associated with real-time content. System determines the preferred content type that is set by the user and the associated flash icon would be associated with it in storage, allowing the guide system to access it for display, as shown on various Figures of the reference, Figs.17, 18, 20-22).
Macrae does not explicitly teach store the badge in an EPG database.
In an analogous art, Lee teaches store a badge in an EPG database (Paragraph 0025 teaches EPG database 150 may separate store an icon, where icons may be pre-stored in the EPG database 150 that may be assigned to each broadcast program of an electronic program guide and displayed in association with the broadcast program title. Paragraph 0028 teaches using at least one icon and specific picture of current broadcast program as a thumbnail, which is attached to the broadcast program of the received stream, where this information is stored in the EPG database 150).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Macrae to include store a badge in an EPG database, as taught by Lee, for the advantage of enabling the system to easily sift and sort through data, allowing for better management of various items, that may be stored and accessed with ease.

claim 2, Macrae and Lee receiving a third selection, wherein the third selection is associated with a request for a user interface containing information about the item of content or the content source (Macrae - Paragraph 0076 teaches menu button 88 may be used to direct display of interactive television program guide application. Paragraph 0076-0079 teaches a plurality of other buttons that may affect different corresponding operations. Paragraph 0092 teaches an interactive television program guide having various interactive television program guide interface screens to assist a user in selecting television programs. Paragraph 0113-0114 teaches user selecting different listings where an information window 932 may be displayed that may include additional options and information associated with the selected program).
 
Consider claim 3, Macrae and Lee teach based on the third selection, presenting information about the item of content or the content source (Macrae - Paragraph 0076 teaches menu button 88 may be used to direct display of interactive television program guide application. Paragraph 0076-0079 teaches a plurality of other buttons that may affect different corresponding operations. Paragraph 0092 teaches an interactive television program guide having various interactive television program guide interface screens to assist a user in selecting television programs. Paragraph 0113-0114 teaches user selecting different listings where an information window 932 may be displayed that may include additional options and information associated with the selected program).

claim 4, Macrae and Lee teach based on the third selection, presenting the badge, associated with the item of content or the content source with the information item of content or the content source (Macrae - Paragraph 0114 teaches additional information shown relating to the selected program may include, a detailed description, rating, an indication of the progress of the selected program, e.g., a progress bar. Paragraph 0138-0140 teaches providing display of a corresponding icon for a program that the user may have set an alert for, set a reminder for, set as favorite, etc.).

Consider claim 5, Macrae and Lee teach wherein the visual indicia indicates the item of content or the content source is associated with the designation, wherein the designation is a favorite designation (Macrae - Fig.17, Paragraph 0140 teaches favorite icon may indicate that the user has set the program as a favorite).

Consider claim 6, Macrae and Lee teach wherein the badge is a star or a banner (Macrae - Figs.9&17, Paragraph 0114 teaches additional information shown relating to the selected program may include, a detailed description, rating, an indication of the progress of the selected program, e.g., a progress bar. Paragraph 0138-0140 teaches providing display of a corresponding icon for a program that the user may have set an alert for, set a reminder for, set as favorite, etc.).

claim 10, Macrae and Lee teach wherein the badge is an in-progress badge (Macrae - Paragraph 0114 teaches information window 932 may include additional options and information associated with the selected program. Additional options may allow user to add program to favorites list, schedule a recording of the program, request additional information, etc. Additional information relating to select program may include indication of the progress of the selection program, e.g., a progress bar).

Consider claims 12 and 17, Macrae and Lee teach receive a third selection for a user interface containing information about the item of content or the content source; based on the third selection, present the information about the item of content or the content source (Macrae - Paragraph 0076 teaches menu button 88 may be used to direct display of interactive television program guide application. Paragraph 0076-0079 teaches a plurality of other buttons that may affect different corresponding operations. Paragraph 0092 teaches an interactive television program guide having various interactive television program guide interface screens to assist a user in selecting television programs. Paragraph 0113-0114 teaches user selecting different listings where an information window 932 may be displayed that may include additional options and information associated with the selected program); and
based on the third selection, present the badge, associated with the item of content or the content source, with the information the item of content or the content source (Macrae - Paragraph 0114 teaches additional information shown .

Claim(s) 7, 8, 13, 14, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macrae et al. (US 2005/0015803), in view of Lee (US 2007/0050813), and further in view of Ellis et al. (US 2003/0020744).
Consider claim 7, Macrae and Lee teach wherein the visual indicia indicates the item of content or the content source is associated with the state (Macrae - Fig.17, Paragraph 0136 teaches some listings may contain icons, such as, a television icon, a flash icon, a reminder icon, a favorite icon, or any other suitable icons. Paragraph 0138 teaches flash icon may inform the user that user has set an alert corresponding to the selected listing. Paragraph 0139 teaches reminder icon may indicate that the user has set a reminder for the program. Paragraph 0140 teaches favorite icon may indicate that the user has set the program as a favorite. Paragraph 0114 teaches information window 932 may include additional options and information associated with the selected program. Additional options may allow user to add program to favorites list, schedule a recording of the program, request additional information, etc. Additional information relating to select program may include indication of the progress of 
In analogous art, Ellis teaches wherein a state is a new content (new indicator 159-Fig.7, Paragraph 0109).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Macrae and Lee to include wherein a state is a new content, as taught by Ellis, for the advantage of indicating to the user that the user has not seen the particular program (Ellis – Paragraph 0109), enabling the system to better highlight and draw user’s attention to programming content of interest. 

Consider claim 8, Macrae, Lee, and Ellis teach wherein the badge is a fresh badge (Ellis - new indicator 159-Fig.7, Paragraph 0109).

Consider claims 13 and 18, Macrae and Lee teach wherein:
if the designation is a favorite designation (Macrae - Paragraph 0076 teaches menu button 88 may be used to direct display of interactive television program guide application. Paragraph 0076-0079 teaches a plurality of other buttons that may affect different corresponding operations. Paragraph 0092 teaches an interactive television program guide having various interactive television program guide interface screens to assist a user in selecting television programs. Paragraph 0113-0114 teaches user selecting different listings where an information window 932 may be displayed that may include additional options 
if the state is a paused playback, the badge is an in-progress badge (Macrae - Paragraph 0114 teaches information window 932 may include additional options and information associated with the selected program. Additional options may allow user to add program to favorites list, schedule a recording of the program, request additional information, etc. Additional information relating to select program may include indication of the progress of the selection program, e.g., a progress bar).
Macrae and Lee do not explicitly teach if the state is as new content, the badge is a fresh badge.
In analogous art, Ellis teaches if the state is as new content, the badge is a fresh badge (new indicator 159-Fig.7, Paragraph 0109).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Macrae and Lee to include if the state is as new content, the badge is a fresh badge, as taught by Ellis, for the advantage of indicating to the user that the user has not seen the particular program (Ellis – 

Consider claims 14 and 19, Macrae, Lee, and Ellis teach wherein the badge is presented in one of a panel, an electronic programming guide, or a menu (Macrae - Figs.9&17, Paragraph 0114, 0138-0140).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macrae et al. (US 2005/0015803), in view of Lee (US 2007/0050813), and further in view of Morris et al. (US 2008/0320523).
Consider claim 9, Macrae and Lee teach wherein the visual indicia indicates the item of content or the content source is associated with the state (Macrae - Fig.17, Paragraph 0136 teaches some listings may contain icons, such as, a television icon, a flash icon, a reminder icon, a favorite icon, or any other suitable icons. Paragraph 0138 teaches flash icon may inform the user that user has set an alert corresponding to the selected listing. Paragraph 0139 teaches reminder icon may indicate that the user has set a reminder for the program. Paragraph 0140 teaches favorite icon may indicate that the user has set the program as a favorite. Paragraph 0114 teaches information window 932 may include additional options and information associated with the selected program. Additional options may allow user to add program to favorites list, schedule a recording of the program, request additional information, etc. Additional information relating to select program may include indication of the progress of 
In an analogous art, Morris teaches wherein a state is paused playback (Fig.5, Paragraph 0049-0052 teaches where viewer may switch and pause output of content. Causing content to be paused, and also starting playback from pause event point. Content-progress indicators describe content recorded by the client storage device).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Macrae and Lee to include wherein a state is paused playback, as taught by Morris, for the advantage of enabling the system to better keep track of programming being viewed, highlighting and drawing user’s attention to pending programming, enabling them at a glance to see program progress.

Consider claim 15, Macrae and Lee do not explicitly teach wherein the second selection is a paused playback and the badge is an in-progress indicator presented in a panel with a paused content display.
In an analogous art, Morris teaches wherein the second selection is a paused playback and the badge is an in-progress indicator presented in a panel with a paused content display (Fig.5, Paragraph 0049-0052 teaches where viewer may switch and pause output of content. Causing content to be paused, and also starting playback from pause event point. Content-progress indicators describe content recorded by the client storage device).
.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macrae et al. (US 2005/0015803), in view of Lee (US 2007/0050813), in view of Ellis et al. (US 2003/0020744), and further in view of Morris et al. (US 2008/0320523).
Consider claim 20, Macrae, Lee, and Ellis do not explicitly teach wherein the second selection is a paused playback and the badge is an in-progress indicator presented in a panel with a paused content display.
In an analogous art, Morris teaches wherein the second selection is a paused playback and the badge is an in-progress indicator presented in a panel with a paused content display (Fig.5, Paragraph 0049-0052 teaches where viewer may switch and pause output of content. Causing content to be paused, and also starting playback from pause event point. Content-progress indicators describe content recorded by the client storage device).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Macrae, Lee, and Ellis to include wherein the second selection is a paused playback and the badge is an in-progress indicator .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425